DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 4, 6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claims 4, 8, and 10 recite “activating a subset of one or more transducers”; however the BRI of the limitation of “one or more” or “some or all” is 1.  For this, the claim is indefinite, in that a “subset” of 1 transducer is unclear. In accordance with compact prosecution practice (MPEP 2173.06), the limitation is being construed for purposes of examination as meaning “activating one or more transducers”.

5.  	Claim 6 recites “comprise one or both of electrodes, pressure sensors, or passive cavitation detection sensors” (Lines 2-3).  This claim is indefinite due to improper use of “both”.  As three elements are recited, it is unclear whether the intended recitation is “at least one of three…” ; “one of an electrode or pressure sensor, and passive cavitation detection sensors”; or “electrodes and (pressure sensors or passive cavitation)…”, emphasis added. In accordance with compact prosecution practice (MPEP 2173.06), the limitation is being construed for purposes of examination as meaning “one or more of electrodes, pressure sensors, or passive cavitation detection sensors”.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 2, 11, 15-16, 18, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0213903 A1 to Seo, et al., hereinafter "Seo".


9.	Regarding Claim 1, Seo discloses an ultrasonic therapy delivery system, comprising: an energy application device configured to deliver ultrasonic energy to a target region in a subject (Para. [0045], ultrasound treatment unit 110 radiates ultrasound to a subject, such as a lesion), the energy application device comprising: 
one or more transducers configured to emit an imaging beam and a therapy beam (Paras. [0012-13, 0048-50, and 0055] (as shown in Figure 2) ultrasound unit 110 via diagnostic probe 230 and transducer 220 for radiating an ultrasound beam for diagnosis [imaging] and therapy); 
a controller configured to perform actions comprising: 
activating some or all of the one or more transducers to emit the imaging beam (Fig. 1, Para. [0050], [0060], control unit 270 controls diagnostic probe 230  which radiates an ultrasound beam and receives echoes from tissues to be translated into an image by computer 120); 
receiving image data generated in response to the imaging beam (Para. [0050, 0055], control unit 270 receives the transmitted echo from diagnostic probe 230); 
determining whether all or part of the target region is present in the image data scanned by the imaging beam. ( Fig. 8 and Paras. [0076-78], regarding generating and producing image data and image [Steps 820 and 830, respectively], and using the generated image based on image data to determine a fine adjustment [Step 840].  Examiner notes that a [positive] determination necessarily requires all or part of the target to be present in the target region, and hence reads on the claim); 
in response to determining that at least a portion of the target region is present in the image data, determining whether the therapy beam can be applied to the target region to administer all or part of a therapy dose of ultrasonic energy to the target region (Paras. [0081-82], Fig. 9; regarding Step 910—where the determination of accuracy of the applicator placement with respect to the target region of previous steps leads to a first determination of whether the therapy dosage may be applied); 
and in response to determining that the therapy beam can be applied to the target region to administer the therapy dose, activating some or all of the one or more transducers to emit the therapy beam to administer all or part of the therapy dose to the target region (Paras. [0081-83] and Fig. 9;  Step 920, where transducers are activated to administer HIFU therapy in response to a positive first determination in Step 910).  

10.	Regarding Claims 2 and 11, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above.  Seo further discloses (Claim 2) wherein the energy application device further comprises: a sonolucent cap configured to contact a skin surface of the subject (Fig. 2, Para. [0051]; membrane 240 is coupled to the skin of a patient); and a standoff region between the sonolucent cap and at least a portion of the one or more transducers (Para. [0051], membrane 240 and transducer 220 form a space therebetween, in which coupling fluid may circulate); (Claim 11) wherein the one or more transducers comprise: one or more therapy transducers configured to emit the therapy beam (Para. [0049], transducer 220 may include a plurality of ultrasound piezo elements, for radiating ultrasound to a subject); one or more imaging transducers configured to emit the imaging beam (Paras. [0012 and 0045], diagnostic probe 230 radiates ultrasound to a tissue and receives an echo signal from the tissue including the subject), wherein the imaging beam scans at least a portion of a path traveled by the therapy beam to the target region (Figs. 4A and 5,  Paras. [0064 and 0067]; the placement [and shape] of the transducer and diagnostic probe [probe at the center of the transducer] is such that the beam paths of both are aligned, and directions of radiation for each are the same).  

11.	Regarding Claim 15, modified Seo teaches the ultrasonic therapy delivery system of claim 1 as indicated above.  Seo further teaches wherein the controller is configured to perform further actions comprising: automatically adjusting one or both of the position or orientation of the one or more transducers in response to a determination that a sufficient portion of the target region is not present in the image data or a determination that the therapy beam cannot be applied to the target region to administer the therapy dose (Fig. 8, Para. [0078], Step 840:  computer 120 makes a fine adjustment without operator intervention [automatic] and hence reads on the claim); and repeating the determination that the target region is present in the image data and the determination that the therapy beam can be applied to the target region until both determinations have a positive result and activating some or all of the one or more transducers to emit the therapy beam (Figs. 7 and 8, Para. [0017]; regarding the adjustments and fine-tuned adjustments (readjusting) the applicator, Steps 810-850, and 730 are repeated until the target region is present within the image data, the application is within the requisite distance of the target, and it is determined that the therapeutic radiation may be applied [Step 740]).  

12.	Regarding Claim 16, Seo discloses the ultrasonic therapy delivery system of claim 2 as indicated above.  Seo further discloses wherein the imaging beam fully encompasses an extent of the therapy beam in at least one dimension past the sonolucent cap  (Figs. 2 and 4A,  Paras. [0064 and 0067]; the placement [and shape] of the transducer and diagnostic probe [probe at the center of the transducer] is such that the beam paths of both are aligned, and directions of radiation for each are the same, and with respect to membrane 240 [sonolucent cap], in at least one dimension past)
	
	

13.	Regarding Claim 18, Seo discloses a method of delivery of ultrasonic therapy energy, the method comprising the acts of: 
acquiring image data of a subject using an ultrasonic imaging beam (Para. [0076], Fig. 8, Step 820:  the diagnostic probe 230 radiates diagnostic ultrasound onto a tissue including a subject, and receives an echo signal reflected from the tissue); 
determining whether all or part of a target region for therapy is present in the image data scanned by the imaging beam (Fig. 8 and Paras. [0076-78], regarding generating and producing image data and image [Steps 820 and 830, respectively], and using the generated image based on image data to determine a fine adjustment [Step 840].  Examiner notes that a [positive] determination necessarily requires all or part of the target to be present in the target region, and hence reads on the claim ; 
in response to determining that at least a portion of the target region is present, determining whether an ultrasonic therapy beam can be applied to the target region to administer all or part of a therapy dose of ultrasonic energy to the target region (Paras. [0081-82], Fig. 9; regarding Step 910—where the determination of accuracy of the applicator placement with respect to the target region of previous steps leads to a first determination of whether the therapy dosage may be applied), wherein a path of the ultrasonic therapy beam at least partially overlaps a path of the ultrasonic imaging beam within the subject (Figs. 4A and 5,  Paras. [0064 and 0067]; the placement [and shape] of the transducer and diagnostic probe [probe at the center of the transducer] is such that the beam paths of both are aligned, and directions of radiation for each are the same); 
in response to determining that the ultrasonic therapy beam can be applied to the target region to administer the therapy dose, activating one or more transducers to emit the ultrasonic therapy beam to administer all or part of the therapy dose to the target region of the subject (Paras. [0081-83] and Fig. 9;  Step 920, where transducers are activated to administer HIFU therapy in response to a positive first determination in Step 910) .  

14.	Regarding Claim 24, modified Seo teaches  the method of claim 18 as indicated above.  Seo further teaches wherein activating one or more transducers to emit the ultrasonic therapy beam comprises activating a subset of a plurality of transducers comprising: one or more therapy transducers configured to emit the ultrasonic therapy beam (Para. [0049], transducer 220 may include a plurality of ultrasound piezo elements, for radiating ultrasound to a subject); one or more imaging transducers configured to emit the ultrasonic imaging beam (Paras. [0012 and 0045], diagnostic probe 230 radiates ultrasound to a tissue and receives an echo signal from the tissue including the subject), wherein the ultrasonic imaging beam scans at least a portion of a path traveled by the ultrasonic therapy beam to the target region (Figs. 4A and 5,  Paras. [0064 and 0067]; the placement [and shape] of the transducer and diagnostic probe [probe at the center of the transducer] is such that the beam paths of both are aligned, and directions of radiation for each are the same).

15.	Regarding Claim 26 Seo discloses the method of claim 18 as indicated above.  Seo further teaches the method further comprising the acts of automatically adjusting one or both of the position or orientation of the one or more transducers in response to a determination that a sufficient portion of the target region is not present in the image data or a determination that the ultrasonic therapy beam cannot be applied to the target region to administer the therapy dose (Fig. 8, Para. [0078], Step 840:  computer 120 makes a fine adjustment without operator intervention [automatic] and hence reads on the claim); repeating the determination that the target region is present in the image data and the determination that the ultrasonic therapy beam can be applied to the target region until both determinations have a positive result and subsequently activating some or all of the one or more transducers to emit the ultrasonic therapy beam (Figs. 7 and 8, Para. [0017]; regarding the adjustments and fine-tuned adjustments (readjusting) the applicator, Steps 810-850, and 730 are repeated until the target region is present within the image data, the application is within the requisite distance of the target, and it is determined that the therapeutic radiation may be applied [Step 740]).

Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




17.	Claim(s) 3-5, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0213903 A1 to Seo, et al., hereinafter "Seo",  as applied to claims 1 and 18 above, and further in view of US 20080183077 A1 to Moreau-Gobard, et al., hereinafter "Moreau".

18.	Regarding Claim 3, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above.  However, Seo fails to disclose wherein determining whether the therapy beam can be applied to the target region to administer all or part of a therapy dose comprises:  identifying within the image data one or both of obstructive anatomical regions or off-target anatomical structures that are within a therapy beam path; determining whether one or both of a therapy dose criterion or an off-target safety criterion is met by the therapy beam path based on the presence of obstructive anatomical regions or off-target anatomical regions.  
Moreau, from a similar field of endeavor with respect to the design of a high intensity focused ultrasound (HIFU) probe, teaches wherein determining whether the therapy beam can be applied to the target region to administer all or part of a therapy dose comprises:  identifying within the image data one or both of obstructive anatomical regions or off-target anatomical structures that are within a therapy beam path (Fig. 4; (Paras. [0039, 0062, 0063, and 0065], obstructive regions are identified based on review of a list of imaging transducer not contributing data to each voxel along a possible path, as is the case with obstructed paths obstructed); determining whether one or both of a therapy dose criterion or an off-target safety criterion is met by the therapy beam path based on the presence of obstructive anatomical regions or off-target anatomical regions (Fig. 4, Para. [0063], HIFU transducers 12a-h are subject for consideration of possible pathways for administration of a therapy dosage, where the determination depends on the degree of visibility of the target along a path [therapy dose criterion].  Transducers 12a and 12f-h do not meet such a criterion in that path lines intersect or are close too obstructions 52 or 50; rather transducers 12b-e  meet such a criterion and would be considered for the application of therapeutic dosages).
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo to include identifying image data for the determination of obstructions in the beam path as taught by Moreau.  Doing so would have the expected result of avoiding areas that are heat-sensitive, acoustically opaque, and regions of high-scatter and high-attenuation, or combinations thereof.  In doing so, a clinician is enabled in choosing the most desirable path to treatment.  One would have been motivated to do so in order to circumvent challenges associated with these areas, to ensure the therapy dosage would be properly administered to the target region, to ensure said therapy dosage would be both safe and effective, and to further enhance the ability to avoid necrotizing healthy tissue.

19. 	Regarding Claim 4, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above.  However, Seo fails to disclose wherein activating some or all of the one or more transducers to emit the therapy beam comprises activating a subset of the one or more transducers  based on identification within the image data of obstructive anatomical regions or off-target anatomical structures.  
Moreau, from a similar field of endeavor with respect to the design of a high intensity focused ultrasound (HIFU) probe, teaches wherein activating some or all of the one or more transducers to emit the therapy beam comprises activating a subset of the one or more transducers  based on identification within the image data of obstructive anatomical regions or off-target anatomical structures (Fig. 4; (Paras. [0039, 0062, 0063, and 0065], obstructive regions are identified based on review of a list of imaging transducer not contributing data to each voxel along a possible path, as is the case with obstructed paths obstructed; based upon such an identification, path lines of transducers 12a and 12f-h would not be selected for activation [path lines intersect or are close too obstructions 52 or 50] while path lines stemming from transducers 12b-e would be considered for the application of therapeutic dosages).  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo to activate transducers administering therapy based on the presence of obstructions in the beam path as identified in image data as taught by Moreau.  Doing so would have the expected result of avoiding areas that are heat-sensitive, acoustically opaque, and regions of high-scatter and high-attenuation, or combinations thereof.  In doing so, a clinician is enabled in choosing the most desirable path to treatment.  One would have been motivated to do so in order to circumvent challenges associated with these areas, to ensure the therapy dosage would be properly administered to the target region, to ensure said therapy dosage would be both safe and effective, and to further enhance the ability to avoid necrotizing healthy tissue.

20.	Regarding Claim 5, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above. However Seo fails to disclose wherein determining whether the therapy beam can be applied to the target region to administer all or part of the therapy dose comprises: comparing a portion of the target region that would be modulated by the therapy beam with an effectiveness threshold.
Moreau, from a similar field of endeavor with respect to the design of a high intensity focused ultrasound (HIFU) probe, teaches wherein determining whether the therapy beam can be applied to the target region to administer all or part of the therapy dose comprises: comparing a portion of the target region that would be modulated by the therapy beam with an effectiveness threshold  (Fig. 4, Para. [0063], HIFU transducers 12a-h are subject for consideration of possible pathways for administration of a therapy dosage, where the determination depends on the degree of visibility of the target along a path [therapy dose criterion].  Examiner notes that consideration of a therapy dosage criterion naturally includes consideration of an effectiveness threshold.  To illustrate, transducers 12a and 12f-h do not meet such a criterion in that path lines intersect or are close too obstructions 52 or 50, and as such would not be considered to pass an effectiveness threshold for which the administration of therapy would be useful; rather transducers 12b-e meet such a criterion, would meet or surpass an effectiveness threshold consideration for usability of an applied dosage, and would be considered for the application of therapeutic dosages).  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo to include the consideration of an effectiveness threshold prior to administering therapeutic dosages to the target region as taught by Moreau.  Doing so would have the expected result of avoiding areas that are heat-sensitive, acoustically opaque, and regions of high-scatter and high-attenuation, or combinations thereof, where dosages would be unable to completely reach the targeted area.  In doing so, a clinician is enabled in choosing the most desirable path to treatment.  One would have been motivated to do so in order to circumvent challenges associated with these areas, to ensure the therapy dosage would be properly administered to the target region, to ensure said therapy dosage would be both safe and effective, and to further enhance the ability to avoid necrotizing healthy tissue.

21.	Regarding Claim 17, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above. However, Seo fails to disclose wherein activating some or all of the one or more transducers to emit the therapy beam comprises one or both of selectively activating transducers or adjusting operating parameters.
Moreau, from a similar field of endeavor with respect to the design of a high intensity focused ultrasound (HIFU) probe, teaches wherein activating some or all of the one or more transducers to emit the therapy beam comprises one or both of selectively activating transducers or adjusting operating parameters (Paras. [0023 and 0033], regarding the electronic steering or focusing of transducer elements along a scan line).  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention to modify the system of Seo to include beam steering as taught by Moreau.  Doing so would have had the predictable result of establishing scan line position and angles relative to the transducers, and enabling adjustments in the origin of said scan lines.  One would have been motivated to do so in order to better avoid areas that are acoustically opaque or contain high-scatter or high-attenuation elements, and select a desirable treatment path free of obstruction. In doing so, a clinician may better circumvent challenges associated with these areas, to ensure the therapy dosage would be properly administered to the target region, to ensure said therapy dosage would be both safe and effective, and to further enhance the ability to avoid necrotizing healthy tissue.


22.	Regarding Claim 19, Seo discloses the method of claim 18 as indicated above. However, Seo fails to disclose wherein determining whether the ultrasonic therapy beam can be applied to the target region to administer all or part of a therapy dose comprises: identifying within the image data one or both of obstructive anatomical regions or off-target anatomical structures that are within a therapy beam path; determining whether one or both of a therapy dose criterion or an off-target safety criterion is met by the therapy beam path based on the presence of obstructive anatomical regions or off-target anatomical regions.  
Moreau, from a similar field of endeavor with respect to the design of a high intensity focused ultrasound (HIFU) probe, teaches wherein determining whether the ultrasonic therapy beam can be applied to the target region to administer all or part of a therapy dose comprises: identifying within the image data one or both of obstructive anatomical regions or off-target anatomical structures that are within a therapy beam path (Paras. [0062], obstructive regions are identified based on review of a list of imaging transducer not contributing data to each voxel along a possible path, as is the case with obstructed paths obstructed); determining whether one or both of a therapy dose criterion or an off-target safety criterion is met by the therapy beam path based on the presence of obstructive anatomical regions or off-target anatomical regions (Fig. 4, Para. [0063], HIFU transducers 12a-h are subject for consideration of possible pathways for administration of a therapy dosage, where the determination depends on the degree of visibility of the target along a path [therapy dose criterion].  Transducers 12a and 12f-h do not meet such a criterion in that path lines intersect or are close too obstructions 52 or 50; rather transducers 12b-e  meet such a criterion and would be considered for the application of therapeutic dosages).
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo to include identifying image data for the determination of obstructions in the beam path as taught by Moreau.  Doing so would have the expected result of avoiding areas that are heat-sensitive, acoustically opaque, and regions of high-scatter and high-attenuation, or combinations thereof.  In doing so, a clinician is enabled in choosing the most desirable path to treatment.  One would have been motivated to do so in order to circumvent challenges associated with these areas, to ensure the therapy dosage would be properly administered to the target region, to ensure said therapy dosage would be both safe and effective, and to further enhance the ability to avoid necrotizing healthy tissue.

23.	Regarding Claim 20, Seo discloses the method of claim 18 as indicated above. However, Seo fails to disclose wherein activating one or more transducers to emit the ultrasonic therapy beam comprises activating a subset of a plurality of transducers based on identification within the image data of obstructive anatomical regions or off-target anatomical structures that are within the therapy beam path.  
Moreau, from a similar field of endeavor with respect to the design of a high intensity focused ultrasound (HIFU) probe, teaches wherein activating one or more transducers to emit the ultrasonic therapy beam comprises activating a subset of a plurality of transducers based on identification within the image data of obstructive anatomical regions or off-target anatomical structures that are within the therapy beam path (Fig. 4; (Paras. [0039, 0062, 0063, and 0065], obstructive regions are identified based on review of a list of imaging transducer not contributing data to each voxel along a possible path, as is the case with obstructed paths; based upon such an identification, therapy transducers or origins on a same therapy transducer without an obstruction along the path are selected. The selected origin or origins avoid transmitting the high intensity focused ultrasound through the obstructions. The selected origin is from one of a plurality of therapy transducers or origins on a same transducer and not from another of the plurality of therapy transducers or origins on the same transducer.  For example, path lines of transducers 12a and 12f-h would not be selected for activation [path lines intersect or are close too obstructions 52 or 50] while path lines stemming from transducers 12b-e would be considered for the application of therapeutic dosages).
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo to activate transducers administering therapy based on the presence of obstructions in the beam path as identified in image data as taught by Moreau.  Doing so would have the expected result of avoiding areas that are heat-sensitive, acoustically opaque, and regions of high-scatter and high-attenuation, or combinations thereof.  In doing so, a clinician is enabled in choosing the most desirable path to treatment.  One would have been motivated to do so in order to circumvent challenges associated with these areas, to ensure the therapy dosage would be properly administered to the target region, to ensure said therapy dosage would be both safe and effective, and to further enhance the ability to avoid necrotizing healthy tissue.

24. 	Regarding Claim 21, Seo discloses the method of claim 18 as indicated above.  However, Seo fails to disclose the method wherein determining whether the ultrasonic therapy beam can be applied to the target region to administer all or part of the therapy dose comprises: comparing a portion of the target region that would be modulated by the therapy beam with an effectiveness threshold.  
Moreau, from a similar field of endeavor with respect to the design of a high intensity focused ultrasound (HIFU) probe, teaches wherein determining whether the ultrasonic therapy beam can be applied to the target region to administer all or part of the therapy dose comprises: comparing a portion of the target region that would be modulated by the therapy beam with an effectiveness threshold  (Fig. 4, Para. [0063], HIFU transducers 12a-h are subject for consideration of possible pathways for administration of a therapy dosage, where the determination depends on the degree of visibility of the target along a path [therapy dose criterion].  Examiner notes that consideration of a therapy dosage criterion naturally includes consideration of an effectiveness threshold.  To illustrate, transducers 12a and 12f-h do not meet such a criterion in that path lines intersect or are close too obstructions 52 or 50, and as such would not be considered to pass an effectiveness threshold for which the administration of therapy would be useful; rather transducers 12b-e  meet such a criterion, would meet or surpass an effectiveness threshold consideration for usability of an applied dosage, and would be considered for the application of therapeutic dosages).  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo to include the consideration of an effectiveness threshold prior to administering therapeutic dosages to the target region as taught by Moreau.  Doing so would have the expected result of avoiding areas that are heat-sensitive, acoustically opaque, and regions of high-scatter and high-attenuation, or combinations thereof, where dosages would be unable to completely reach the targeted area.  In doing so, a clinician is enabled in choosing the most desirable path to treatment.  One would have been motivated to do so in order to circumvent challenges associated with these areas, to ensure the therapy dosage would be properly administered to the target region, to ensure said therapy dosage would be both safe and effective, and to further enhance the ability to avoid necrotizing healthy tissue.

25.	Claims 6-10 and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0213903 A1 to Seo, et al., hereinafter "Seo", as applied to claim 1 above, and further in view of US 20150032128 A1 to Tavlin, et al., hereinafter "Tavlin".

26.	Regarding Claim 6, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above.    However, Seo fails to disclose wherein the one or more sensors comprise one or more of electrodes, pressure sensors, or passive cavitation detection sensors.
Tavlin, from a similar field of endeavor with respect to methods and apparatuses for the treatment of skin by the application of ultrasound therapy, teaches further comprising one or more sensors configured to generate sensor data, wherein the one or more sensors comprise one or both of electrodes, pressure sensors, or passive cavitation detection sensors (Paras. [0021 and 0070], the apparatus 10 includes a pressure sensor 60 configured to generate a pressure sensor signal responsive to contact of the skin-application portion 30 with the skin; Examiner notes that this claim has been interpreted in accordance with the aforementioned 112b rejection of Claim 6.)
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with pressure sensors configured to generate a signal responsive to contact with the skin, as taught by Tavlin.  Doing so would have the predictable result of generating a signal when the degree of contact between the patient and the applicator is minimized or altered; thus indicating a change in the degree of contact between the patient and the applicator.  One would be motivated to do so in order to establish when contact has been broken or altered, and to signal to the device (and hence to a clinician) the occurrence of a potential shift away from the target region; the establishment of which further enhances the accuracy of radiation and avoids necrotizing healthy tissue.

27.  	Regarding Claim 7, modified Seo teaches the ultrasonic therapy delivery system of claim 6 as indicated above.   Tavlin further teaches wherein determining whether the therapy beam can be applied to the target region to administer all or part of a therapy dose comprises: determining, using the image data or sensor data, sufficiency of acoustic coupling of the energy application device to the subject (Paras. [0021 and 0070], the control unit is adapted to receive the pressure sensor signal, to determine, responsive thereto, a degree of contact of the skin-application portion with the skin; Examiner notes that this claim has been interpreted in accordance with the aforementioned 112b rejection of Claim 6.) 
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with a determination of sufficiency of acoustic coupling based on pressure sensor data, as taught by Tavlin.  Doing so would have the predictable result of characterizing the degree of contact between the patient and the applicator; thus enabling an  identification of a change in the degree of contact between the patient and the applicator.  One would be motivated to do so in order to establish when contact has been broken or altered, and to signal to the device (and hence to a clinician) the occurrence of a potential shift away from the target region; the establishment of which further enhances the accuracy of radiation and avoids necrotizing healthy tissue.

28.  	Regarding Claim 8, modified Seo teaches the ultrasonic therapy delivery system of claim 7 as indicated above.  Tavlin further teaches wherein activating some or all of the one or more transducers comprises activating a subset of the one or more transducers based on the sufficiency of acoustic coupling of the energy application device to the subject (Paras. [0021 and 0070], the control unit is adapted to control application of ultrasound energy from the acoustic element 80 to the skin responsive to determining the contact of the skin-application portion 30 with the skin; Examiner notes that this claim has been interpreted in accordance with the aforementioned 112b rejection of Claim 6.) .  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with activating a subset of the one or more transducers based on the sufficiency of acoustic coupling of the energy application device to the subject, as taught by Tavlin.  Doing so would have the predictable result of controlling the administration of ultrasound therapy from the acoustic element to the skin.  One would be motivated to do so in order to discontinue  the application of therapy upon failure to properly couple to the skin, and reestablish therapy once proper coupling has been attained; further enhancing the accuracy of radiation and avoiding necrotizing healthy tissue.

29. 	Regarding Claim 9, modified Seo teaches the ultrasonic therapy delivery system of claim 6 as indicated above.  Tavlin further teaches  wherein determining whether the therapy beam can be applied to the target region to administer all or part of a therapy dose comprises: determining, using the image data or sensor data, presence of a lift-off event of the energy application device with respect to the subject (Paras. [0021 and 0070], the control unit is adapted to receive the pressure sensor signal, to determine, responsive thereto, a degree of contact of the skin-application portion with the skin.  Examiner notes, a “lift-off” event is characterized by a removal of the [transducer] from contact with the skin, i.e., a transducer once sufficiently coupled to the skin has experienced a reduction or cessation of contact. In this regard, a pressure sensor that is able to detect a change in coupling will, in fact, be able to detect lift-off.  Examiner also notes that this claim has been interpreted in accordance with the aforementioned 112b rejection of Claim 6.) .  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with a determination a lift-off event based on pressure sensor data, as taught by Tavlin.  Doing so would have the predictable result of characterizing the degree of contact between the patient and the applicator; thus enabling an identification of a change in the degree of contact between the patient and the applicator.  One would be motivated to do so in order to establish when contact has been broken or altered, and to signal to the device (and hence to a clinician) the occurrence of a potential shift away from the target region; the establishment of which further enhances the accuracy of radiation and avoids necrotizing healthy tissue.

30.	Regarding Claim 10, modified Seo teaches the ultrasonic therapy delivery system of claim 9 as indicated above. Tavlin further teaches  wherein activating some or all of the one or more transducers comprises activating a subset of the one or more transducers based on the presence of a lift-off event of the energy application device with respect to the subject (Paras. [0021 and 0070], the control unit is adapted to control application of ultrasound energy from the acoustic element 80 to the skin responsive to determining the contact of the skin-application portion 30 with the skin; Examiner notes, a “lift-off” event is characterized by a removal of the [transducer] from contact with the skin, i.e., a transducer once sufficiently coupled to the skin has experienced a reduction or cessation of contact. In this regard, a pressure sensor that is able to detect a change in coupling will, in fact, be able to detect lift-off.  Examiner also notes that this claim has been interpreted in accordance with the aforementioned 112b rejection of Claim 6).  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with activating a subset of the one or more transducers based on the presence of a lift-off event of the energy application device with respect to the subject, as taught by Tavlin.  Doing so would have the predictable result of controlling the administration of ultrasound therapy from the acoustic element to the skin.  One would be motivated to do so in order to discontinue  the application of therapy upon failure to properly couple to the skin, and reestablish therapy once proper coupling has been attained; further enhancing the accuracy of radiation and avoiding necrotizing healthy tissue.

31.	Regarding Claim 22, Seo discloses the method of claim 18 as indicated above. However, Seo fails to disclose wherein activating one or more transducers to emit the ultrasonic therapy beam comprises activating a subset of a plurality of transducers based on a sufficiency of acoustic coupling of the energy application device to the subject
Tavlin, from a similar field of endeavor with respect to methods and apparatuses for the treatment of skin by the application of ultrasound therapy, teaches wherein activating one or more transducers to emit the ultrasonic therapy beam comprises activating a subset of a plurality of transducers based on a sufficiency of acoustic coupling of the energy application device to the subject (Paras. [0021 and 0070], the control unit is adapted to control application of ultrasound energy from the acoustic element 80 to the skin responsive to determining the contact of the skin-application portion 30 with the skin; Examiner notes that this claim has been interpreted in accordance with the aforementioned 112b rejection of Claim 6.) .  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with activating a subset of the one or more transducers based on the sufficiency of acoustic coupling of the energy application device to the subject, as taught by Tavlin.  Doing so would have the predictable result of controlling the administration of ultrasound therapy from the acoustic element to the skin.  One would be motivated to do so in order to discontinue  the application of therapy upon failure to properly couple to the skin, and reestablish therapy once proper coupling has been attained; further enhancing the accuracy of radiation and avoiding necrotizing healthy tissue.
 
32.	Regarding Claim 23, Seo discloses the method of claim 18 as indicated above. However, Seo fails to disclose wherein activating one or more transducers to emit the ultrasonic therapy beam comprises activating a subset of a plurality of transducers based on a presence of a lift-off event of the energy application device with respect to the subject.
Tavlin, from a similar field of endeavor with respect to methods and apparatuses for the treatment of skin by the application of ultrasound therapy, teaches wherein activating one or more transducers to emit the ultrasonic therapy beam comprises activating a subset of a plurality of transducers based on a presence of a lift-off event of the energy application device with respect to the subject (Paras. [0021 and 0070], the control unit is adapted to control application of ultrasound energy from the acoustic element 80 to the skin responsive to determining the contact of the skin-application portion 30 with the skin; Examiner notes, a “lift-off” event is characterized by a removal of the [transducer] from contact with the skin, i.e., a transducer once sufficiently coupled to the skin has experienced a reduction or cessation of contact. In this regard, a pressure sensor that is able to detect a change in coupling will, in fact, be able to detect lift-off.  Examiner also notes that this claim has been interpreted in accordance with the aforementioned 112b rejection of Claim 6.) .  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with activating a subset of the one or more transducers based on the presence of a lift-off event of the energy application device with respect to the subject, as taught by Tavlin.  Doing so would have the predictable result of controlling the administration of ultrasound therapy from the acoustic element to the skin.  One would be motivated to do so in order to discontinue  the application of therapy upon failure to properly couple to the skin, and reestablish therapy once proper coupling has been attained; further enhancing the accuracy of radiation and avoiding necrotizing healthy tissue.

33.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0213903 A1 to Seo, et al., hereinafter "Seo", as applied to claim 1 above, and further in view of US 20130184728 A1 to Mishelevich, et al., hereinafter "Mishelevich".

34.	Regarding Claim 12, Seo discloses the ultrasonic therapy delivery system of claim 11 as indicated above.  However, Seo fails to teach wherein the one or more therapy transducers emit the therapy beam within a first frequency range and the one or more imaging transducers emit the imaging beam within a second frequency range that is higher than the first frequency range.
Mishelevich, for a similar field of endeavor with respect to non-invasive neuromodulation using ultrasound for diagnosis to evaluate the feasibility of and preplan neuromodulation treatment, teaches  wherein the one or more therapy transducers emit the therapy beam within a first frequency range and the one or more imaging transducers emit the imaging beam within a second frequency range that is higher than the first frequency range (Paras. [0008 and 0057], regarding ultrasound-based neuromodulation operates preferentially at low frequencies relative to imaging applications, and the teaching of a prior art reference having stimulation frequencies (therapy beams) at lower frequencies than frequencies used for imaging.  
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify Seo with frequency ranges for therapy and imaging transducers as taught by Mishelevich.  Doing so would have the predictable results of providing less beam attenuation over larger areas.  One would have been motivated to do so to enhance the spatial resolution of diagnostic images (due to higher frequency), while enabling the deeper penetration of tissues (due to the lower frequency) for the application of therapy.

35.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0213903 A1 to Seo, et al., hereinafter "Seo", as applied to claim 1 above, and further in view of US 20120157842 A1 to Davis, et al., hereinafter "Davis".

36. 	Regarding Claim 13, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above.  However, modified Seo fails to teach wherein the imaging beam and the therapy beam are emitted at the same frequency.  
	Davis, from a similar field of endeavor with respect to non-invasive ultrasound treatment to a region of interest, teaches wherein the imaging beam and the therapy beam are emitted at the same frequency (Para. [0059], the imaging transducer and therapy transducer may be of the same frequency when the HIFU is imaged with the imaging transducer).
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify Seo with frequency ranges for therapy and imaging transducers as taught by Davis.  One would have been motivated to do so to achieve a more compact design that allows for imaging and therapy beams to emit from a common transducer.

37.	Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0213903 A1 to Seo, et al., hereinafter "Seo", as applied to claim 1 above, and further in view of US 20210282748 A1 to Stehle, et al., hereinafter "Stehle".

 
38.	Regarding Claim 14, Seo discloses the ultrasonic therapy delivery system of claim 1 as indicated above. Seo further teaches repeating the determination that the target region is present in the image data and the determination that the therapy beam can be applied to the target region until both determinations have a positive result and subsequently activating some or all of the one or more transducers to emit the therapy beam (Figs. 7 and 8, Para. [0017]; regarding the adjustments and fin-tuned adjustments (readjusting) the applicator, Steps 810-850, and 730 are repeated until the target region is present within the image data, the application is within the requisite distance of the target, and it is determined that the therapeutic radiation may be applied [Step 740]).   However, fails to disclose wherein the controller is configured to perform further actions comprising: generating a notification or message to perform one or more of repositioning or reorienting the energy application device in response to a determination that a sufficient portion of the target region is not present in the image data or a determination that the therapy beam cannot be applied to the target region to administer the therapy dose.
Stehle, from a similar field of endeavor, teaches  wherein the controller is configured to perform further actions comprising: generating a notification or message to perform one or more of repositioning or reorienting the energy application device in response to a determination that a sufficient portion of the target region is not present in the image data or a determination that the therapy beam cannot be applied to the target region to administer the therapy dose (Fig. 6, Para [0061]; Step 609:  controller 140 may transmit, to a remote device, a graphical indication to the user visualizing the acoustic coupling quality indications to visualize the quality of acoustic coupling to the body.  Specifically, an indication may detail which transducers are in improper contact with the skin, and hence not able to receive a sufficient therapy dose).
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with the messaging for repositioning or reorienting the energy device, as taught by Stehle.  Doing so would have the alerting the operator to a shift in coupling and/or misalignment of the target region with the therapy element.  One would be motivated to do so in order to establish when contact has been broken or altered, and to signal to the device (and hence to a clinician) the occurrence of a potential shift away from the target region; the establishment of which further enhances the accuracy of radiation and avoids necrotizing healthy tissue.

39.	Regarding Claim 25, Seo discloses the method of claim 18 as indicated above.  Seo further discloses repeating the determination that the target region is present in the image data and the determination that the ultrasonic therapy beam can be applied to the target region until both determinations have a positive result and activating the one or more transducers to emit the ultrasonic therapy beam (Figs. 7 and 8, Para. [0017]; regarding the adjustments and fin-tuned adjustments (readjusting) the applicator, Steps 810-850, and 730 are repeated until the target region is present within the image data, the application is within the requisite distance of the target, and it is determined that the therapeutic radiation may be applied [Step 740]).  However, Seo fails to disclose further comprising the acts of generating a notification or message to perform one or more of repositioning or reorienting the energy application device in response to a determination that a sufficient portion of the target region is not present in the image data or a determination that the ultrasonic therapy beam cannot be applied to the target region to administer the therapy dose.
Stehle, from a similar field of endeavor, teaches further comprising the acts of generating a notification or message to perform one or more of repositioning or reorienting the energy application device in response to a determination that a sufficient portion of the target region is not present in the image data or a determination that the ultrasonic therapy beam cannot be applied to the target region to administer the therapy dose (Fig. 6, Para [0061]; Step 609:  controller 140 may transmit, to a remote device, a graphical indication to the user visualizing the acoustic coupling quality indications to visualize the quality of acoustic coupling to the body.  Specifically, an indication may detail which transducers are in improper contact with the skin, and hence not able to receive a sufficient therapy dose).
It would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the system of Seo with the messaging for repositioning or reorienting the energy device, as taught by Stehle.  Doing so would have the alerting the operator to a shift in coupling and/or misalignment of the target region with the therapy element.  One would be motivated to do so in order to establish when contact has been broken or altered, and to signal to the device (and hence to a clinician) the occurrence of a potential shift away from the target region; the establishment of which further enhances the accuracy of radiation and avoids necrotizing healthy tissue.

   



Conclusion

40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793